Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

This AMENDMENT (“Amendment”), by and among AFFINION GROUP HOLDINGS, INC., a
Delaware corporation (the “Company”), AFFINION GROUP, INC., a Delaware
corporation and wholly-owned subsidiary of the Company (“Affinion”), and RICHARD
FERNANDES (“Executive”) (collectively, the “Parties”) is made as of
September 20, 2012.

WHEREAS, the Company, Affinion and Executive previously entered into an
Employment Agreement, dated as of January 14, 2011 (the “Employment Agreement”),
pursuant to which Executive serves President of the Company and Affinion and as
Chief Executive Officer of Affinion International Limited;

WHEREAS, the Company intends to employ a new Chief Financial Officer;

WHEREAS, in connection therewith, the Company desires to adjust its management
structure;

WHEREAS, in connection with such restructuring, the Employment Agreement will be
modified as set forth herein; and

WHEREAS, capitalized terms used but not otherwise defined in this Amendment
shall have the meanings ascribed to such terms in the Employment Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
understandings, representations, warranties, undertakings and promises
hereinafter set forth, intending to be legally bound thereby, the Parties agree
as follows:

 

  1. The first sentence of Section 2(a) of the Employment Agreement shall be
deleted in its entirety and replaced with the following:

“During the Employment Period, Executive shall serve as Chief Executive Officer
– Global Retail Services and Co-President of Affinion.”

 

  2. Section 3(b) of the Employment Agreement is hereby amended by deleting the
words “President of the Company and Affinion or as Chief Executive Officer of
Affinion International Limited” and inserting the words “Chief Executive Officer
– Global Retail Services and Co-President of Affinion” in clause (iv) thereof.

 

  3. This Amendment shall become effective at such time as the Company enters
into a definitive employment agreement with a new Chief Financial Officer.

 

  4. The Employment Agreement, as amended by the terms of this Amendment, will
supersede the prior terms of the Employment Agreement.

 

  5.

This Amendment will be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to any choice of law or conflicting
provision or rule (whether of the State of Delaware or any other jurisdiction)
that would cause the laws of any jurisdiction other than the State of Delaware
to be applied. In furtherance of

 

1



--------------------------------------------------------------------------------

  the foregoing, the internal law of the State of Delaware will control the
interpretation and construction of this Amendment, even if under such
jurisdiction’s choice of law or conflict of law analysis, the substantive law of
some other jurisdiction would ordinarily apply.

 

  6. This Amendment may be executed in separate counterparts, each of which is
deemed to be an original and all of which taken together constitute one and the
same agreement.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above.

 

AFFINION GROUP HOLDINGS, INC. By:  

/s/ Sloane Levy

Name:   Sloane Levy Title:   Executive Vice President, General Counsel AFFINION
GROUP, INC. By:  

/s/ Sloane Levy

Name:   Sloane Levy Title:   Executive Vice President, General Counsel RICHARD
FERNANDES By:  

/s/ Richard J. Fernandes